Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/129,113 filed on December 21, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al (USPGPub 20160173041) in view of Montoroiu et al (USPGPub 20180323762). 

    PNG
    media_image1.png
    480
    761
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    715
    media_image2.png
    Greyscale

Prior Art: Prasad and Montoroiu respectively
Regarding claim 1, Prasad discloses a current sensing circuitry (10), comprising: a differential amplifier (18) comprising first and second inputs (16) configured to sense a 5current across a sense resistance (12), and an output (Vch) configured to output a current sense signal (abstract discloses sensing the resistance and outputting the current).Prasad does not fully disclose a first current source; a second current source; and a switch network operable in: 10a first phase in which the first current source is connected to the first input and disconnected from the output, and the second current source is connected to the output and disconnected from the first input; and a second phase in which the first current source is connected to the output and disconnected from the first input, and the second current source is connected 15to the first input and disconnected from the output.
However, Montoroiu discloses a first current source (Itail,in); a second current source (Itail,fb); and a switch network (using 802) operable in: 10a first phase (phi1) in which the first current source is connected to the first input and disconnected from the output, and the second current source is connected to the output and disconnected from the first input (claim 6 discloses  coupling the second current to the first differential  and the first current to the second pair of differential); and a second phase in which the first current source is connected to the output and disconnected from the first input, and the second current source is connected 15to the first input and disconnected from the output (claim 6 discloses phi2 is connecting the first current to the second differential pair and the second current to the first differential. Therefore connecting the currents to the outputs based  on whether the current is connected to the second differential or not). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Prasad in view of Montoroiu in order to detect the current flowing across the conductor. 


Regarding claim 2, Prasad discloses wherein the differential amplifier comprises a differential chopper amplifier (par 14 discloses the amplifier being a chopper amplifier). 

Regarding claim 7, Prasad discloses wherein the first current source and the second current source are configured to generate equal bias currents to one another (abstract discloses approximately equal current). 

Regarding claim 8, Prasad discloses wherein implemented as an integrated circuit (par 31 discloses being integrated circuit die). 

Regarding claim 9, Prasad discloses wherein the differential amplifier comprises a differential-to-single-ended amplifier (as shown in fig 1 where the amplifier is single ended). 

Regarding claim 20, Prasad discloses wherein current sensing circuitry (10), comprising: a differential-to-single-ended amplifier (18) configured to sense a current across a sense resistance (12) and output a current sense signal (from Vout). Prasad does not fully disclose first and second current sources configured to provide level shifting at an input of 5the differential-to-single-ended amplifier and at an output of the differential-to-single- ended amplifier, wherein the first and second current sources are chopped between the input of the differential-to-single-ended amplifier and the output of the differential-to- single-ended amplifier.
However, Montoroiu discloses first (Itail,in); and second current sources (Itail,fb) configured to provide level shifting at an input of 5the differential-to-single-ended amplifier (Rdin) and at an output of the differential-to-single- ended amplifier (Rdfb), wherein the first and second current sources are chopped between the input of the differential-to-single-ended amplifier and the output of the differential-to- single-ended amplifier (claim 6 discloses  coupling the second current to the first differential  and the first current to the second pair of differential and discloses phi2 is connecting the first current to the second differential pair and the second current to the first differential. Therefore connecting the currents to the outputs based  on whether the current is connected to the second differential or not). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Prasad in view of Montoroiu in order to detect the current flowing across the conductor. 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest urrent sensing circuitry, comprising: wherein the differential chopper amplifier is configured to be chopped between a first chopping configuration and a second chopping configuration at a first chopping frequency and said switch network is operable to chop between the first phase and the second phase at a second chopping frequency in combination with the other limitations of the claim. 

Claims 4-6 are also objected to as they depend on claim 3.





Reasons for Allowance

Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest current sensing circuitry, comprising: a second stage comprising a current-to-voltage converter configured to receive 10the measurement current and output a voltage signal representative of the current across the sense resistance; and a third stage comprising an analogue-to-digital converter (ADC) configured to convert the voltage signal to a digital output voltage signal in combination with the other limitations of the claim. 

Claims 11-19 are also allowed as they depend on claim 10.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al (USPGPub 20210318380): discloses current detection with low pass filter. 

Liu et al (USPGPub 20130271216): discloses high side current sense amplifier. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868